Citation Nr: 1627456	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  15-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a seizure disorder or whether the claim should be reconsidered on the basis of service treatment records.

3.  Entitlement to service connection for genitourinary disability, to include the prostate gland.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to July 1946 and March 1951 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO has characterized the Veteran's claim for service connection as one for a prostate condition also claimed as a penile condition and a bladder condition.  The Board has determined on the basis of the Veteran's statements that the claim should be construed more broadly as one for service connection for genitourinary disability, to include the prostate gland.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue is addressed in the REMAND that follows the ORDER section of this decision.  

The Board further notes that an April 2015 rating decision confirmed and continued a previous denial of compensation under 38 U.S.C. §  1151 for prostate and bladder disabilities based on VA treatment.  The Veteran did not file a notice of disagreement with respect to that decision so that matter is not currently before the Board.

The Board also notes that the April 2014 cover letter accompanying the Veteran's claims on appeal, which was submitted by the Veteran's representative, indicates that the Veteran was also applying for improved pension benefits.  The record reflects that the Veteran has been in receipt of improved pension benefits for many years, which explains why the RO has not taken action on that issue.

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  By a rating decision dated in May 2005, the RO denied a claim for service connection for a bilateral hearing disability; the Veteran did not appeal that decision.

2.  Evidence added to the record since the May 2005 denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in November 1946, the RO denied a claim for service connection for a seizure disorder; the Veteran did not appeal that decision.

4.  Evidence added to the record since the November 1946 includes service treatment records that contain no evidence of a seizure disorder; the other evidence added to the record is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a seizure disorder, and the criteria for reconsidering the claim on the basis of service treatment records have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Veteran's service treatment records and VA outpatient treatment records have been obtained.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate either claim to reopen.  The Board is also unaware of any such evidence.  Although no VA examination was provided and no VA medical opinion was obtained in response to either claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material has not been received.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Factual Background and Analysis

Bilateral Hearing Loss Disability

Entitlement to service connection for bilateral hearing loss disability was denied in an unappealed rating decision issued in May 2005.  The claim was denied because the evidence failed to show that hearing loss disability was present in service or that the Veteran's current bilateral hearing loss disability was related to service.  The evidence of record at the time of the May 2005 rating decision included the Veteran's statements, service treatment records from both periods of active duty and VA treatment records dated from February 2004 to January 2005.  This evidence demonstrated the Veteran had a hearing loss disability as defined by VA regulation, but included no competent evidence linking the post-service hearing loss to service.

Evidence added to the record subsequent to the May 2005 rating decision consists of the Veteran's statements and VA treatment, examination, and surgical records dated from 1952 to 2016.  The records dated prior to May 2005 do not demonstrate any complaints of, treatment for, or diagnosis of hearing loss.  The newly submitted VA medical records dated after May 2005 show nothing more than continued treatment for a bilateral hearing loss disability that was previously known to exist; they do not provide any evidence that the Veteran's bilateral hearing loss disability is related to his active duty.  The Veteran's statements do not include any competent evidence of a nexus between his current hearing loss and his active service.

The Board finds the relevant evidence received since the May 2005 rating decision is cumulative of the evidence previously of record and therefore not new.  Otherwise, the evidence added to the record does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.  Therefore, it is not material.

Accordingly, reopening of the claim is not in order.

Seizure Disorder

Entitlement to service connection for a seizure disorder was denied in an unappealed rating decision issued in November 1946 because the evidence showed that the Veteran's seizure disorder preexisted his active duty service and was not aggravated his active duty service. 

The relevant evidence of record at the time of the November 1946 rating decision consisted of the Veteran's service treatment records for his first period of active duty service.  

Evidence added to the record subsequent to the November 1946 rating decision consists of the Veteran's statements, service treatment records from his second period of active duty service and VA treatment, examination, and surgical records dated from 1952 to 2016.  The service treatment records from the Veteran's second period of active duty service, from March 1951 to November 1951, do not contain any evidence of seizures.  Therefore, they do not provide a basis for reopening the claim or reconsidering the claim.  

VA medical records added to the record since the November 1946 decision show nothing more than continued treatment for a seizure disorder that was previously known to exist.  The records do not provide any evidence that the Veteran's seizure disorder is etiologically related to his active duty service.  Therefore, the relevant VA medical records added to the record are cumulative in nature.  The medical records added to the record do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Therefore, they are not new and material.

In his statements, the Veteran has alleged that service connection is warranted for his seizure disorder but his statements do not provide any details to show why the seizure disorder is connected to service.  Therefore, his statements are essentially cumulative of the evidence previously of record, do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.  Accordingly, they are not new and material.

In sum, the criteria for reopening or reconsidering the claim have not been met.


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a bilateral hearing loss disability is denied.

The Board having determined that new and material evidence has not been received and relevant service treatment records have not been received, reopening or reconsideration of the claim for service connection for a seizure disorder is denied.


REMAND

Following a thorough review of the evidence of record, the Board finds the Veteran must be afforded a VA examination to determine the nature and etiology of all genitourinary and prostate gland disorders present during the period of the claim.

In an undated psychiatric report associated with his service treatment records, the Veteran reported being enuretic at the present time and indicated he experienced occasional enuresis in the Army and more frequently at home.  The Veteran's current VA treatment records note that he uses a catheter for difficulty with chronic urinary retention.  The Veteran has not yet been afforded a VA examination and, given the in-service evidence of urinary incontinence, the Board finds a remand is required to afford him an examination and obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from January 2016 to the present.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all genitourinary and prostate disorders present during the period of the claim (April 2014 to the present).  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the examination results and a review of the Veteran's pertinent history, to include the Veteran's statements, the examiner should identify all genitourinary and prostate disorders that have been present during the period of the claim (April 2014 to the present).  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during a period of service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty for that period of service.  

With respect to each disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto a period of active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of that period of service.

With respect to each disorder present during the period of the claim that the examiner believes was not present during a period of active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


